GIERKE, Judge
(dissenting):
In my view the majority opinion removes any expectation of privacy for soldiers living in a barracks, eliminates any meaningful distinction between a search and an inspection, and renders Mil.R.Evid. 315, Manual for Courts-Martial, United States (1995 ed.) (probable-cause searches), meaningless and unnecessary. It likewise removes the protection of privacy rights that were, in my opinion, conferred by the President in Mil. R.Evid. 313(b). The majority opinion results in the anomalous situation where it may be unlawful to invade the privacy of one soldier unless the privacy of 100 others is invaded at the same time.
Clearly, there will be no need to establish probable cause and obtain authorization for a search if the same thing can be accomplished by conducting an “inspection.” The commander will need only to invoke his concern for unit readiness to bypass the requirement for probable cause.
Drugs are illegal because they are detrimental to unit readiness. See United States v. Middleton, 10 MJ 123, 129 n. 11 (CMA 1981); see also United States v. Shover, 45 MJ 119, 123 (1996) (Sullivan, J., dissenting) (“A commander’s intent to prosecute is logically consistent with, and in military parlance practically indistinguishable from, an intent to maintain the security, military fitness, or good order and discipline of his unit.”). Indeed, before enactment of Article 112a,1 drug offenses were prosecuted under Article 1342 as offenses prejudicial to good order and discipline. See para. 213a, Manual for Courts-Martial, United States, 1951; see also United States v. Foster, 40 MJ 140, 143 (CMA 1994) (violation of an enumerated article of UCMJ “per se is either prejudicial to good order and discipline or brings discredit to the armed forces”). Thus, concern about unit discipline and effectiveness tells us little about prosecutorial intent. To conclude that concern for unit readiness obviates the requirement for probable cause is, in my view, faulty reasoning.
Mil.R.Evid. 313(b) places the burden on the prosecution to prove by “clear and convincing evidence” that a previously unscheduled examination for contraband immediately following a report of a specific offense is nonetheless a valid inspection. If the prosecution cannot meet this burden, then the fruits of the purported inspection may not be admitted in evidence. Unfortunately, the majority opinion’s analysis stops with CPT Lamport’s incantation of the magic words “unit readiness,” instead of examining the objective facts surrounding the purported inspection.
In United States v. Ellis, 24 MJ 370, 372 (1987), this Court held that a purported inspection may “be transformed into a search requiring probable cause if it was conducted as a subterfuge ... or was conducted in an unreasonable manner.” (Citations and footnote omitted). In such a case, “the service-member retains an expectation of privacy in the particular property which is intruded upon.” Id. More recently, in United States v. Thatcher, 28 MJ 20, 24 (1989), this Court reinforced Ellis, saying, “[I]f an intrusion on privacy is really an ‘inspection’ and complies with Mil.R.Evid. 313, no reasonable expectation of privacy has been violated; but if the purported inspection is only a' subterfuge for a search or is not properly conducted, then a violation has occurred.” Thus, if the purported inspection is a subterfuge for a search or is conducted in an unreasonable manner, the Government must demonstrate that there *298was probable cause to search the area in question.
CPT Lamport did not think there was probable cause in this case and the Government does not argue that there was probable cause to search. Accordingly, the only question before us is whether there was a valid inspection under Mil.R.Evid. 313.
Mil.R.Evid. 313(b) defines an “inspection” as “an examination of the whole or part of a unit, organization, installation, vessel, aircraft, or vehicle ... conducted as an incident of command the primary purpose of which is to determine and to ensure the security, military fitness, or good order and discipline of the unit, organization, installation, vessel, aircraft, or vehicle.” Although it is permissible to inspect for weapons or contraband, the drafters of the rule recognized that there is “a strong likelihood of subterfuge” when an inspection for weapons or contraband that was not previously scheduled immediately follows a report of a specific offense. Drafters’ Analysis of Mil.R.Evid. 313, Manual, supra (1995 ed.) at A22-25. Accordingly, the sixth sentence of Mil.R.Evid. 313(b) provides as follows:
If a purpose of an examination is to locate weapons or contraband, and if: (1) the examination was directed immediately following a report of a specific offense in the unit, organization, installation, vessel, aircraft, or vehicle and was not previously scheduled; (2) specific individuals are selected for examination; or (3) persons examined are subjected to substantially different intrusions during the same examination, the prosecution must prove by clear and convincing evidence that the examination was an inspection within the meaning of this rule.
While the military judge’s finding regarding the commander’s primary purpose is a matter of fact, the ultimate question whether an examination is a search or an inspection is a question of law that this Court reviews de novo. United States v. Gardner, 41 MJ 189, 191 (1994).
In United States v. Taylor, 41 MJ 168, 172 (1994), this Court held, in a divided opinion, that the “principal focus” is on the officer ordering the inspection when the question is whether the inspection was a subterfuge search for contraband rather than a lawful administrative inspection. In Taylor the unit commander had already decided to order a random urinalysis of his unit but had not decided the order in which sub-elements of his unit would be inspected. An officer and noncommissioned officer in the unit received information that a specific member of the unit was using drugs. They did not convey that information to the unit commander but, instead, they suggested that the section to which the suspected drug user was assigned be inspected first. A majority of the Court concluded that the sixth sentence of Mil. R.Evid. 313(b) was not triggered because the unit commander had not received a “report of a specific offense in the unit,” even though his subordinates had. Two judges dissented in Taylor on the ground that the actions of the subordinate officer and noncommissioned officer should have been considered in determining whether a subterfuge search occurred. 41 MJ at 172-75.
In this case, unlike Taylor, the sixth sentence of MiLR.Evid. 313(b) was triggered because the examination was not previously scheduled and was directed by the unit commander immediately following the tip to SA Foster that appellant was selling drugs from his barracks room. Thus the Government had the burden of proving “by clear and convincing evidence that the examination was an inspection.”
A search is not transformed into an inspection merely by labeling it as an inspection. The purpose of the sixth sentence of Mil.R.Evid. 313(b) was to provide “objective criteria by which to measure a subjective standard, ie., the commander’s purpose.” Drafters’ Analysis of Mil.R.Evid. 313(b), supra. Thus we must look at the circumstances, not merely the words used by the commander to describe the examination. While the commander’s stated intent is an important factor, it is not a talisman at which legal analysis stops. See Middleton, 10 MJ at 131 n. 14 (purpose may be demonstrated not only by statements of commander but by the circumstances).
*299It is clear from CPT Lamport’s testimony that this “inspection” was not preplanned. It was not in response to a perceived unit-wide drug problem. The purported inspection would not have been conducted but for SA Foster’s report of an anonymous tip.
The purported inspection targeted appellant’s drugs, not drugs in general. The tipster had specifically identified appellant as the person trafficking in marijuana. See Thatcher, 28 MJ at 25 (one of persons inspected was “prime suspect”). CPT Lam-port consulted with the unit’s assigned prosecutor and a criminal investigator before deciding to examine his unit. He was advised that he did not have enough information to constitute probable cause to search but, rather, that he could conduct an inspection. The examination was conducted as soon as CPT Lamport could marshal his noncommissioned officers and the law enforcement units accompanying them, including two canine teams and SA Foster, the same CID agent who had reported information about appellant’s misconduct. Guards were posted to prevent removal of evidence. SA Foster stood by to seize and analyze evidence. There is no evidence in the record that CID agents had been present at previous inspections. There is no evidence that SA Foster remained present after his tipster’s information was validated and the drugs seized from appellant’s stereo speaker.
Although CPT Lamport used the appropriate words like “health and welfare” and “unit readiness,” I do not believe that these words were sufficient, in light of all the surrounding circumstances, to constitute “clear and convincing” evidence that examination of the unit was a valid inspection. CPT Lam-port’s testimony must be balanced against the timing of the purported inspection, the specificity of the information that triggered the purported inspection, the involvement of prosecutorial and law enforcement authorities, the efforts taken to prevent removal of evidence, the failure of the Government to show that SA Foster’s presence extended past the seizure of evidence from appellant’s room, and the failure of the Government to show that CID presence during inspections was not unusual.
On this record, I would hold that the Government failed to meet its burden of proof. In so doing, I do not mean in any way to impugn the honesty or integrity of CPT Lamport. He relied on the advice of the unit’s legal adviser. I also recognize the need to keep drugs and other contraband out of the unit and the usefulness of health and welfare inspections to accomplish this very important military purpose. It is my view, however, that under the circumstances of this case, the purported inspection was, in fact, a search conducted without probable cause. Accordingly, any evidence seized in that search was inadmissible at appellant’s court-martial. I would reverse the decision of the court below.

. Uniform Code of Military Justice, 10 USC § 912a.


. UCMJ, 10 USC § 934.